          Case 1:20-cv-02921-JEB Document 32 Filed 02/12/21 Page 1 of 2




                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA

HEMP INDUSTRIES ASSOCIATION; and RE                  §
                                                     §
BOTANICALS, INC.
                                                     §
             Plaintiffs,                             §
v.                                                   §     Case No. 1:20-cv-02921 (JEB)
                                                     §
                                                     §
UNITED STATES DRUG ENFORCEMENT                       §
ADMINISTRATION and TIMOTHY SHEA, in                  §
his Official Capacity,                               §
             Defendants.


                              JOINT MOTION TO EXTEND TIME

       The Parties respectfully move to extend the time for (i) Plaintiffs to file an opposition to

the Operative MTD from the current deadline of February 23, 2021 to March 2, 2021; and (ii) for

Defendants to file a reply in support of the Operative MTD from the current deadline of March 16,

2021 to March 23, 2021.

       Good cause supports the Parties’ request for this additional time. Multiple members of

Plaintiffs’ counsel have tested positive for COVID-19 and/or are exhibiting symptoms consistent

with a COVID-19 infection. The Parties therefore respectfully request a one (1) week extension

on the current briefing schedule.


Dated: February 12, 2021                      By: /s/ David Kramer
                                              David C. Kramer, Esq. (Bar ID
                                                 CA00069)
                                              VICENTE SEDERBERG LLP
                                              633 West 5th Street, 26th Floor
                                              Los Angeles, CA 90071
                                              Telephone: (303) 860-4501
                                              Email: d.kramer@vicentesederberg.com


Dated: February 12, 2021                     By: /s/ Michael F. Knapp
Case 1:20-cv-02921-JEB Document 32 Filed 02/12/21 Page 2 of 2




                           MICHAEL F. KNAPP (Cal. Bar No. 314104)
                           Trial Attorney
                           United States Department of Justice
                           Civil Division, Federal Programs Branch
                           1100 L Street NW
                           Washington, DC 20005
                           Phone: (202) 514-2071
                           Fax: (202) 616-8470
                           Email: michael.f.knapp@usdoj.gov
